DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received March 27, 2019.
	Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Per claims 6, 13, and 20, Applicant recites generating, for each reference in the reference set, a dominance score.  However, in the Specification, Applicant does not disclose how the dominance score is generated.  
On January 7, 2019, the PTO released guidance on Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 USC 112.  See 84 Fed Reg 4, pages 57 – 63, Monday, January 7, 2019, available at: < https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28283.pdf >.  On page 61, it is explained that "a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date."  As explained on pages 61-62, "An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task,' … Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure….  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it… If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 USC 112(a) for lack of written description must be made.  See MPEP s 2161.01, subsection 1."  (emphasis added)
Applicant does not sufficiently disclose what steps are taken to generate a dominance score that corresponds to the total number of times the reference is cited in office action documents.  Applicant's description is the following: 
The dominance score is a determination of a cited reference's prominence with respect to examination. For example, if a cited reference was only cited once in one application, the dominance score may be minimal. However, if the cited reference has been used over 100 times and always as 102 rejections, the dominance score may be higher. Factors in determining a dominance score may include but are not limited to:

" Number of times cited in one application 
" Total number of times cited in all applications 
" Rejection Type 
" Art Unit 
" Examiner Name 
" Earliest office action date where reference was cited 
" Latest office action date where reference was cited 
" Status of cited reference 
A dominance score may be with respect to a particular application or it may be an overall dominance score regardless of applications. For instance, in FIG. 7A, the dominance score refers to how prevailing the cited reference is to the forward citation application. Whereas, there could also be an overall dominance score (not shown) which would take into account all the forward citation applications for a searched reference when determining the prominence.

Applicant has not disclosed how the dominance score is calculated.  Applicant's description does not show an algorithm or any acceptable equivalent, therefore Applicant has not provided a sufficient written description to support the dominance score in claims 6, 13, and 20.  
Therefore, claims 6, 13, and 20 are rejected for lack of written description.  
Claims 7 and 14 are rejected for being dependent on claims 6, 13, and 20.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claims 1, 8, and 15, which are similar in scope, Applicant recites that "keyword analysis" is performed based on "occurrences of keywords in the patent application and references in the reference set."  Then, "unique keywords" are identified if they occur "uniquely" in the patent application.  Applicant does not define or describe keywords in the specification and it is unclear what the scope of keywords entails.  For example, do keywords comprise nouns and vowels, but not articles, conjunctions, or pronouns?  Are keywords something more specific that relate to the inventive concept? Examiner has reviewed the specification and at no point does Applicant define, exemplify, or describe what a keyword is.  
	Further, a search does not turn up a clear definition of keyword but instead many definitions.  A keyword can be a "word of concept of great significance," a "word that acts as the key to a cipher or code," or an "informative word used in an information retrieval system to indicate the content of a document."  Any of these definitions could be applied to Applicant's keyword and this would result in three different scopes.  For instance, even the middle definition that it is a key to a cipher or code would relate because it is a unique keyword that is sought and would be used to determine the scope of the patent application (analyzed in the claims).  
	Keywords for patent applications similarly turn up different ideas and correspondingly different scopes.  What is notable is that while keywords may refer to something significant in a patent application, as keywords are to be counted ("occurrences" are determined), there must be a scope which defines keywords in the context of this application.  However, Applicant has not done so.  
	Without a clear scope of a keyword, the scope is unclear and claims 1, 8, and 15 are indefinite.  Claims 2-7, 9-14, and 16-20 are rejected based on being dependent on claims 1, 8, and 15.  
	Therefore, claims 1-20 are rejected under 35 USC 112.  
	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant has recited a "computer readable medium including instructions for analyzing office action documents."  The instructions are further limited as "when executed by at least one processor, cause the at least one processor to: [implement a software process]."  However, under a broadest reasonable interpretation, the processor is not positively recited.  A broadest reasonable interpretation of the processor is that it is something which must act in a certain way but is not necessarily an element in the claim.  Also, the user interface under a broadest reasonable interpretation may be a software based user interface that accepts inputs and outputs results.  
In the Specification, Applicant explicitly states the following ("e.g., code embodied … (2) in a transmission signal").  Par 089.  However, Applicant also states, "e.g., code embodied (1) on a non-transitory machine-readable medium."  Id.  Examiner recommends reciting a non-transitory medium in claim 15, this will obviate the non-statutory 101 rejection.  
In the interest of compact prosecution, claim 15 will be treated as statutory, below.
Claims 16-20 are rejected as being dependent on claim 15.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-7 are a method, which is a process.
Claims 8-14 are a system, which is a machine.
Claims 15-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method of analyzing office action documents, the method comprising: receiving an identification for a patent application provided by a user…; 
searching an index for references cited in office action documents for the patent application, the index including a set of references cited in office action documents against a set of patent applications, and the index further indicating a rejection type for each respective reference in the set of references as cited against a respective patent application of the set of patent applications;
adding the references cited in office action documents for the patent application to a reference set;
identifying, using the index, additional patent applications with office action documents where the references of the reference set have been cited;
adding references found in the office action documents for the additional patent applications to the reference set;
performing a keyword analysis for the patent application and references in the reference set based on occurrences of keywords in the patent application and references in the reference set;
identifying, as unique keywords, keywords occurring uniquely in the patent application;
and presenting… the unique keywords.
The abstract idea of claim 8 is defined as:
at least one patent database… storing data including a plurality of office action documents stored in the database, receive an identification for a patent application provided by a user…; search an index for references cited in office action documents for the patent application, the index including a set of references cited in office action documents against a set of patent applications, and the index further indicating a rejection type for each respective reference in the set of references as cited against a respective patent application of the set of patent applications; add the references cited in office action documents for the patent application to a reference set; identify, using the index, additional patent applications with office action documents where the references of the reference set have been cited; add references found in the office action documents for the additional patent applications to the reference set; perform a keyword analysis for the patent application and references in the reference set based on occurrences of keywords in the patent application and references in the reference set; identify, as unique keywords, keywords occurring uniquely in the patent application; and present … the unique keywords.
The abstract idea of claim 15 is defined as:
analyzing office action documents; receive an identification for a patent application provided by a user…; search an index for references cited in office action documents for the patent application, the index including a set of references cited in office action documents against a set of patent applications, and the index further indicating a rejection type for each respective reference in the set of references as cited against a respective patent application of the set of patent applications; add the references cited in office action documents for the patent application to a reference set; identify, using the index, additional patent applications with office action documents where the references of the reference set have been cited; add references found in the office action documents for the additional patent applications to the reference set; perform a keyword analysis for the patent application and references in the reference set based on occurrences of keywords in the patent application and references in the reference set; identify, as unique keywords, keywords occurring uniquely in the patent application; and present… the unique keywords.
The abstract idea steps recited in claims 1, 8 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


The steps could be performed mentally (which includes pencil and paper) as follows.  First, one could analyze office action documents mentally by observing them.  It is noted for claim 8 that a database under a broadest reasonable interpretation is an organized set of information, taught by for example a table, which could be on paper.  Then, one could receive an identification for a patent application provided by a user mentally by hearing it or receiving it on paper.  Then, one could search an index of references for the patent application, by looking at a prepared paper reference.  Paper references like this exist in other contexts, like a Shephard's book for legal citations.  That the index indicates information about the office action could all be included on paper.  Then, one could add references to a reference set on paper by writing the PGPUB numbers down.  Then, one could identify using an index other patent applications with office action documents where the references of the set have been cited by looking through a paper index.  Then, one could add those references to the original paper list that one previously added references to.  Then, one could mentally perform a keyword analysis by counting occurrences of keywords, and identifying keywords that are unique by only mentally remembering those that have a count of one.  Finally, one could present those keywords on paper.  
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 8, and 15  above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
[presenting information] through/in a user interface
Claim 8 recites the following additional elements:
A patent management system comprising: a network
A database accessible on the network
and a server, operatively connected to the network, wherein the server includes: a processor, a memory, software operable on the processor to
through/in a user interface
Claim 15 recites the following additional elements:
At least one computer readable medium including instructions for…
that when executed by at least one processor, cause the at least one processor to
through/in a user interface
These elements are merely instructions to apply the abstract idea to a computer because the elements of a user interface, system, network, database on a network, server connected to a network, processors, memory, and computer readable medium are merely alone or in combination generic computer elements cited to perform the abstract idea steps (identified above).  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The elements in combination amount to generic computing components such as processors, a network, and a user interface, that are recited in an apply it manner as additional elements to the abstract idea.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
	Claims 2-7, 9-14, and 16-20 further define the abstract idea with further information elements and mental process steps, such as filtering information (compare information and then select information based on comparison); mapping concepts (claim mapping is performed by patent examiners); and generating a dominance score of a reference based on counting (can be done mentally using pencil and paper).  Further, these claims do not recite elements that are significantly more than the abstract idea or a practical application of the abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al., US PGPUB 2013/0132302 A1 ("Lundberg") in view of Haslam et al., US PGPUB 2008/0154848 A1 ("Haslam").
	Per claims 1, 8, and 15, which are similar in scope, Lundberg teaches 
	Per claim 1, a method in par 019. 
	Per claim 8, Lundberg teaches A patent management system comprising in par 019: "in patent management system"; in par 041, a network; and in pars 018-022, at least one patent database, accessible on the network, and storing data including a plurality of office action documents stored in the database, and a server, operatively connected to the network, wherein the server includes: a processor, a memory, software operable on the processor to:
	Per claim 15, At least one computer readable medium including instructions for analyzing office action documents that when executed by at least one processor, cause the at least one processor to in par 0300.  
	Then, per claims 1, 8, and 15, Lundberg teaches receiving an identification for a patent application provided by a user through a user interface; in par 045: " For example, consider a patent publication that a user has directed to be inputted into one or more of the databases. The processing module may use a combination of automatic image recognition and text analysis to determine the filing date, issue date, title, abstract, and claims of the patent. In some embodiments, the parsing module may flag certain pieces of data that had been determined to be potentially inaccurate (e.g., a number could not be read). A user of patent management system 102 may then examine the flagged data and manually enter the information which is then stored in the appropriate database."
	Lundberg then teaches the index including a set of references cited in office action documents against a set of patent applications, and the index further indicating a rejection type for each respective reference in the set of references as cited against a respective patent application of the set of patent applications; in par 042: "In various embodiments, input module 214 receives data from multiple sources where it may be further processed by one or more other modules and stored in one or more of databases 202-210. For example, input module 214 may be configured to utilize one or more APIs to data from one or more patent data stores (e.g., public PAIR, private PAIR, INPADOC, foreign patent offices, patent docketing systems, portfolio management systems, etc). The data may include published patent documents, patent applications, office actions or other patent office correspondence, prior art references, claim mappings, dockets dates, and annuity payment data."
	Lundberg then teaches adding the references cited in office action documents for the patent application to a reference set; in par 021: "services that facilitate adding references to the database 116;"  
	Lundberg then teaches identifying, using the index, additional patent applications with office action documents where the references of the reference set have been cited; in par 0145: "The tool may for: a. Forward cites of prior art: i. take the pool of all prior art cited on patent; ii. watch for forward cites of any of this art; iii. report these forward cites; b. Forward cites of applied prior art only: i. take pool of applied art cited on patent (USPTO puts asterisk on these); ii. watch for forward cites; iii. report these forward cites; c. Forward cites of patent being watched; i. this is prior art; d. Forward cites of forward cites; i. here we look at the forward cites of patent being watched; ii. report any forward cites of those references; e. forward cites of forward cites of prior art."  See also par 0147: "Other rejections on the same references, or reference history, may be shown as well."
	Lundberg then teaches adding references found in the office action documents for the additional patent applications to the reference set; in par 085: "In various embodiments, tools for prior art management are used in patent management system 102. In an embodiment, in a matter management system (e.g., patent management system 102), there is a cross-citation control panel for citing prior art between cases. In various embodiments, the control panel:"
	Lundberg then teaches performing a keyword analysis for the patent application and references in the reference set based on occurrences of keywords in the patent application and references in the reference set; in pars 0123-0125: " Automatic keyword/key phrase differentiation;] i. Create pool of keyword/key phrases for prior art and for pending application; ii. Note differentiating keyword/key phrases;"
	Lundberg then teaches identifying, as unique keywords, keywords occurring uniquely in the patent application; in par 0147: "The analytics may include 1) owners of art, 2) timing of art--timeline view, 3) timeline of art in art unit/class-subclass, 4) notable inventors, and 5) keyword overlap--unique keywords for case under rejection."
	Lundberg then teaches and presenting, in the user interface, the unique keywords.  In par 0147: "In an embodiment, the tool may generate a spreadsheet output with keywords mapped to paragraphs with analysis functions built in spreadsheet or may generate a spreadsheet with capabilities built into a web interface. The capabilities may be used to find which paragraphs or documents have certain combinations of keywords (a user may pick the combination of keywords). Also, a user may search for and map concepts to cited art that are not shown."
	Lundberg does not teach searching an index for references cited in office action documents for the patent application.
	Haslam teaches subject content analysis from subject and reference contents.  See abstract.
	Haslam teaches searching an index for references cited in office action documents for the patent application in par 062: "Referring to FIG. 7, another method for specifying and searching for reference content, using a recursive citation traversal, is illustrated. A user or computer program specifies a subject content list in area 702. In the example illustrated by FIG. 7, this list comprises a single content item with an identifier 706. The search program then finds all content that content 706 cites, and in this example, finds reference content with identifiers 716, 708, 712 and 714. The search component may also find all the reference content that cites subject content 706, and in the example shown, finds reference content with identifiers 728, 742, 744, 746, and 748. In this search mode, the search module may then recursively retrieve content that is cited by, and that cites those reference content items. For example, in FIG. 7, reference content 716 cites items 726, 724 and 722, and reference content 716 is cited by items 720 and 718. Similarly, reference content 728 cites items 730, 732 and 734, and is cited by items 736, 738 and 740. The example in FIG. 5 also shows that content item 748 cites items 750, 752 and 754 and that item 748 is cited by 756, 758 and 760. Clearly the recursive citation retrieval can continue indefinitely and go forwards and backwards for each item, to any depth of recursion. The search may stop when a maximum number of reference content items have been retrieved, or when a certain depth of recursion has been reached."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the patent prior art analysis teaching of Lundberg with the searching references teaching of Haslam because Haslam teaches that:
It is notable that the processes and types of information that are useful in prior art searching may be useful for other processes within patent analysis, or for other business applications entirely. For example, still within the field of patent analysis, comparison of patent claims, accompanied by text extracted from the supporting specification and patent file history, and accompanied with text from reference content may be performed when one or more patents of a portfolio are compared against product documentation, in order to determine product infringement.

Par 007.  Haslam's teaching would motivate one to modify Lundberg with searching references to be able to determine product infringement or better compare patent claims.  This would improve Lundberg's teachings of prior art analysis.  For these reasons, one would be motivated to modify Lundberg with Haslam. 
	Per claims 2, 9, and 16, which are similar in scope, Lundberg and Haslam teach the limitations of claims 1, 8, and 15, above.  Lundberg further teaches the index further comprises text corresponding to the rejection type in par 089: "Type of citation--102(b)/103."
	Per claims 3, 10, and 17, which are similar in scope, Lundberg and Haslam teach the limitations of claims 1, 8, and 15, above.  Lundberg further teaches filtering the reference set by the rejection type, wherein filtering further comprises providing a reference set of filtered cited references in pars 099-0102: " Art displayed in each Matter can be filtered by: i. Cross-cited art (art arriving from other Matters); [0101] 1. Number of hops to get to list; 2. Type of rejection (102/103);"
	Per claims 4, 11, and 18, which are similar in scope, Lundberg and Haslam teach the limitations of claims 3, 10, and 17, above.  Lundberg further teaches the set of filtered cited references comprises a filtered rejection type and a text corresponding to the filtered rejection type, for each filtered cited reference in the set of filtered cited references where as taught in par 099 above the art is displayed in each matter, which teaches that the text corresponding to the filtered rejection type is shown.  
	Per claims 5, 12, and 19, which are similar in scope, Lundberg and Haslam teach the limitations of claims 3, 10, and 17, above.  Lundberg further teaches mapping a set of scope concepts to claims of the patent application; generating a claim chart of claims from the patent application and the set of scope concepts; and presenting, in the user interface, the claim chart with the unique keywords identified in the claims and scope concepts in par 0161: "In an embodiment, a docketing management system includes an interface with a claim chart with claim history of each claim allowing a user to drill down into claim versions, office actions, or responses etc. This data may be retrieved from one or more databases of a docketing management system or other external databases."  See also par 0171: " the tool takes the keywords from the claim and use those keywords (keywords from claims can either be just all non-routine words or can be determined by looking to see which keywords are unique compared to cited prior art)."
Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al., US PGPUB 2013/0132302 A1 ("Lundberg") in view of Haslam et al., US PGPUB 2008/0154848 A1 ("Haslam"), further in view of Van Luchene et al., US PGPUB 2007/0220105 A1 ("Van Luchene").  
Per claims 6, 13, and 20, which are similar in scope, Lundberg and Haslam teach the limitations of claims 1, 8, and 15, above.  Lundberg does not teach generating, for each reference in the reference set, a dominance score, wherein the dominance score corresponds to the total number of times the reference is cited in office action documents against the patent application and identified additional patent applications, and presenting, in the user interface, the associated dominance score and rejection type for each reference of the reference set.
Van Luchene teaches novel means for performing prior art searches using automated means.  See abstract.
Van Luchene teaches generating, for each reference in the reference set, a dominance score, wherein the dominance score corresponds to the total number of times the reference is cited in office action documents against the patent application and identified additional patent applications, and presenting, in the user interface, the associated dominance score and rejection type for each reference of the reference set in par 0110: "Once the database is selected, the search may be run to locate relevant prior art. In one embodiment, prior art may be scored as relevant using simple table based method, quantitative and qualitative approaches to decision analysis, a rules based system, or artificial intelligence techniques, for example neural net, Bayesian algorithm, genetic algorithms, pattern recognition, expert systems, case based reasoning, fuzzy systems, hybrid intelligent systems, evolutionary computation, concept processing or any combination thereof. Such methods may evaluate multiple criteria including common words and phrases in the patent application and the prior art; the class and sub class of the patent application and the prior art; the amount of time the prior art was considered by the end user or patent examiner on the same or similar patent applications; the notes an end user or patent examiner has attached to the prior art; the number of times the prior art has been cited by other publications in the field; the office actions performed by the system or patent examiners utilizing the same prior art on similar patent applications."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the patent prior art analysis teaching of Lundberg in combination with Haslam with the score corresponding to the total times the prior art has been cited teaching of Van Luchene because Van Luchene teaches 
It usually takes years of training to fully develop the skills required to ascertain a proper search strategy after analyzing an application, particularly in areas of emerging technologies where most if not all art is in non-patent literature sources. Given the increasing number of applications being filed and the increased demand for protection of intellectual property, it would be advantageous to provide alternate methods for performing prior art searches.
	
Par 006.  One would be motivated to modify Lundberg and Haslam because the improved search techniques of Van Luchene would enable prior art searches to be more efficient.  This would make Lundberg's teachings more effective for analyzing prior art.  For these reasons, one would be motivated to modify Lundberg and Haslam with Van Luchene.  
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al., US PGPUB 2013/0132302 A1 ("Lundberg") in view of Haslam et al., US PGPUB 2008/0154848 A1 ("Haslam"), further in view of Van Luchene et al., US PGPUB 2007/0220105 A1 ("Van Luchene"), further in view of Dehlinger, US PGPUB 2006/0149720 A1 ("Dehlinger"). 
Per claims 7 and 14, Lundberg, Haslam, and Van Luchene teach the limitations of claims 6 and 13, above.  Lundberg does not teach the references of the reference set are ranked by the earliest office action date where a respective reference of the reference set was cited.
Dehlinger teaches 
Dehlinger teaches the references of the reference set are ranked by the earliest office action date where a respective reference of the reference set was cited in par 0095: "The purpose of the ranking operations shown in FIG. 8 is to re-rank the citations, previously ranked according to total phrase score, according to citation date or document occurrence of that citation, i.e., number of documents containing that citation. The re-ranking is done by a moving window method that considers, at any one time, a small window of X ranked citations, where X is typically 5-10. Within this window, the most recent citation (where the citations are being ranked by date) or the citation with the highest document occurrence (where the citations are being ranked by document occurrence) is moved to the top of the ranking within the window, and the window then moves "down" one citation, and repeats the process of moving the citation with the top-ranked date or document occurrence to the top of the new X-citation window. Thus, a citation can advance in ranking by X citations at most, so that the final rankings reflect both by total citation score and citation date or citation document occurrence."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the patent prior art analysis teaching of Lundberg in combination with Haslam and Van Luchene with the ranked by date when a reference was cited teaching of Dehlinger because Dehlinger teaches 
an improved KM system for managing document information, and in particular, a system that allows for more efficient, accurate information management in stored documents, and in particular, citation-rich documents, that is, documents containing a plurality of bibliographic citations. Such a search system should have additional applications in KM, for example, as a database for citations, or for providing users with update citations, or for constructing legal arguments.

Par 005.  One would be motivated by Dehlinger because it would enable more efficient, accurate information management. This would improve Lundberg which concerns information management.  For these reasons, one would be motivated to modify Lundberg, Haslam, and Van Luchene with Dehlinger.
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689